Order issued October 2. 2012




                                              in The
                              Qnitrt uf Atinati
                        ifth Iitrirt uf cxa at at1a
                                      No. 05-i 1-00748-CR


                                  RONDA KAY 1ESTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                                           ORDER

                          Before Justices Moseley, Fillmore, and Myers

       Based on the Court’s opinion of this date, we GRANT the December 9, 2012 motion of

Donna M. Hoffmann for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Donna M. Hoffmann as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Ronda Kay Lester,

No. 1718658, Hobby Unit, 742 F.M. 712, Marlin, Texas, 76661.




                                                     LANA M ERS
                                                     JUSTICE